United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brockton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2245
Issued: April 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2007 appellant filed a timely appeal from March 12 and June 29, 2007
merit decisions of the Office of Workers’ Compensation Programs denying his claim for
compensation. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his right shoulder
condition was sustained in the performance of duty.
FACTUAL HISTORY
On December 8, 2006 appellant, then a 47-year-old mailhandler, filed an occupational
disease claim (Form CA-2) alleging that his right shoulder condition was caused by factors of his
federal employment. Appellant indicated that his job involved continuous loading, lifting and
moving trays, tubs and other objects. He first became aware of his condition and realized that it

was caused or aggravated by his employment in August 2005. He submitted a December 6, 2006
medical slip indicating that he was seen that day by Dr. Manohar P. Rao, a plastic surgeon.
By letter dated January 8, 2007, the Office advised appellant that it required additional
evidence to determine whether he was eligible for compensation benefits. The Office asked
appellant to provide additional factual information as well as submit a comprehensive medical
report from his treating physician describing his symptoms and medical reasons for his
condition, with an opinion as to whether his claimed condition was causally related to his federal
employment.
In response, appellant submitted a January 17, 2006 statement; a December 8, 2006
physician written order/fax form from Dr. James T. McGlowan, a Board-certified orthopedic
surgeon and a February 10, 2007 magnetic resonance imaging (MRI) scan report, noting
degenerative changes at the acromial joint and a full-thickness, partial-width tear of the focal
distal anterior supraspinatus. In a January 23, 2007 medical report, Dr. McGlowan noted that
appellant originally injured his right shoulder in 1990 and had ongoing pain and discomfort over
the years. Appellant advised that this was a work-related injury. Examination of the right
shoulder revealed painful range of motion with positive impingement signs. A diagnosis of
internal derangement right shoulder was provided.
By decision dated March 12, 2007, the Office denied appellant’s claim. It found that the
medical evidence did not establish that appellant’s right shoulder condition was related to
established work-related events.
On March 29, 2007 appellant requested reconsideration of the Office’s March 12, 2007
decision. He submitted evidence previously of record and a September 21, 2006 operative report
for a left carpal tunnel syndrome.
In a March 16, 2007 report, Dr. McGlowan noted findings on examination. He diagnosed
a full-thickness rotator cuff tear with impingement. Mr. McGlowan noted that appellant
sustained an injury to his shoulder while working and stated that this was a work-related injury.
By decision dated June 29, 2007, the Office reviewed the case on its merits and denied
modification of the March 12, 2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.2 These are the

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

2

essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit
the following: (1) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; (2) a factual statement identifying the factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the factors identified by the claimant were the
proximate cause of the condition for which compensation is claimed or, stated differently,
medical evidence establishing that the diagnosed condition is causally related to the factors
identified by the claimant.5
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his or her claimed injury and his
or her employment.6 To establish a causal relationship, appellant must submit a physician’s
report, in which the physician reviews the employment factors identified by appellant as causing
his condition and, taking these factors into consideration as well as findings upon examination of
appellant and his medical history, states whether the employment injury caused or aggravated
appellant’s diagnosed conditions and presents medical rationale in support of the opinion.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant9 and must be one of reasonable medical certainty10 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.11

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Donald W. Long, 41 ECAB 142 (1989).

7

Id.

8

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

3

ANALYSIS
Appellant alleged that his job duties as a mail handler involved continuous loading,
lifting and moving trays, tubs and other objects and caused or contributed to his right shoulder
condition. The employing establishment did not contest that appellant engaged in these work
activities during his federal employment and the Office accepted them as established. However,
the Board finds that the medical evidence is insufficient to establish that appellant’s diagnosed
right shoulder condition is causally related to his work duties as a mail handler.
Appellant submitted medical reports dated January 23 and March 16, 2007 from
Dr. McGlowan, who diagnosed internal derangement of the right shoulder. However,
Dr. McGlowan did not specifically address whether any factors of appellant’s employment
caused or contributed to this condition. He merely related that appellant advised him that this
was a work-related injury.12 On March 16, 2007 Dr. McGlowan diagnosed a full-thickness
rotator cuff tear with impingement. He noted that appellant sustained an injury to his shoulder
while working and opined that this was a work-related injury. The Board notes that
Dr. McGlowan did not specifically address what factors of appellant’s employment caused or
contributed to his right shoulder condition. He did not provide any medical rationale to explain
his conclusion on causal relationship. Medical conclusions unsupported by medical rationale are
of diminished probative value and are insufficient to establish causal relation.13 Consequently,
the medical evidence from Dr. McGlowan is insufficient to establish appellant’s claim.
The record contains an MRI scan report pertaining to appellant’s right shoulder.
However, this report does not address the causal relationship of appellant’s diagnosed conditions
and the factors of his employment. This evidence is not probative on that issue. The medical
evidence and reports pertaining to appellant’s left carpal tunnel syndrome condition are not
relevant to the current claim, which pertains to a right shoulder condition.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.14
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.15 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
There is no reasoned medical evidence addressing how appellant’s employment duties
caused or aggravated a right shoulder condition. He has not met his burden of proof in
establishing that he sustained a medical condition in the performance of duty causally related to
factors of his employment.
12

See Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
13

Albert C. Brown, 52 ECAB 152 (2000).

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

4

CONCLUSION
The Board finds that appellant has failed to meet his burden of proof in establishing that
his right shoulder condition was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 29 and March 12, 2007 are affirmed.
Issued: April 9, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

